     Case: 1:21-cv-03618 Document #: 1 Filed: 07/08/21 Page 1 of 12 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHICAGO & VICINITY LABORERS’                      )
DISTRICT COUNCIL PENSION FUND,                    )
CHICAGO & VICINITY LABORERS’                      )
DISTRICT COUNCIL WELFARE FUND,                    )
CHICAGO & VICINITY LABORERS’                      )
DISTRICT COUNCIL RETIREE HEALTH                   )
AND WELFARE FUND, and CATHERINE                   )
WENSKUS, not individually but as                  )
Administrator of the Funds,                       )
                                                  )
                                                  )      Case No.   21-cv-3618
                            Plaintiff,            )
       and                                        )
                                                  )
                                                  )
                                                  )
AG CONSTRUCTION SERVICES, INC.                    )
an Illinois corporation                           )
                        Defendant.                )



                                         COMPLAINT

       NOW COMES Plaintiffs, Chicago & Vicinity Laborers’ District Council Pension Fund

and Chicago & Vicinity Laborers’ District Council Welfare Fund, Chicago & Vicinity Laborers’

District Council Retiree Health and Welfare Fund, and Catherine Wenskus, Administrator of the

Funds (“Funds”), by their attorneys, Patrick T. Wallace, Amy N. Carollo, G. Ryan Liska,

Katherine C. Mosenson and Sara S. Schumann for their Complaint against Defendant AG

Construction Services, Inc. (“Company”):

                          FACTS COMMON TO ALL COUNTS

       1.     Jurisdiction is based on Sections 502(e)(1) and (2) and 515 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(1) and
      Case: 1:21-cv-03618 Document #: 1 Filed: 07/08/21 Page 2 of 12 PageID #:2




(2) and 1145, Section 301(a) of the Labor Management Relations Act (“LMRA”) of 1947 as

amended, 29 U.S.C. §185(a), 28 U.S.C. §1331, and federal common law.

       2.      Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),

and 28 U.S.C. §1391 (a) and (b).

       3.      The Chicago Laborers' Funds are multiemployer benefit plans within the meanings

of Sections 3(3) and 3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). They are established and

maintained pursuant to their respective Agreements and Declarations of Trust in accordance with

Section 302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Funds have offices and conduct

business within this District.

       4.      Plaintiff Catherine Wenskus is the Administrator of the Laborers' Funds, and has

been duly authorized by the Funds’ Trustees to act on behalf of the Laborers' Funds in the

collection of employer contributions owed to the Funds and to the Construction and General

District Council of Chicago and Vicinity Training Fund, and with respect to the collection by the

Funds of amounts which have been or are required to be withheld from the wages of employees in

payment of Union dues for transmittal to the Construction and General Laborers’ District Council

of Chicago and Vicinity (the “Union”). With respect to such matters, Wenskus is a fiduciary of

the Laborers’ Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).

       5.      Defendant Company is an Illinois corporation that did and does conduct business

within this District and was at all times relevant herein an employer within the meaning of Section

3(5) of ERISA, 29 U.S.C. §1002(5), and Section 301(a) of the LMRA, 29 U.S.C. §185(c).

       6.      The Union is a labor organization within the meaning of 29 U.S.C. §185(a). The

Union operates and maintains its office within the District. The Union and Company are parties

to a collective bargaining agreements, which carried/carry the term June 1, 2017 to May 31, 2021



                                                2
      Case: 1:21-cv-03618 Document #: 1 Filed: 07/08/21 Page 3 of 12 PageID #:3




and June 1, 2021 to May 31, 2026. (“Agreement”). (A copy of the “short form” Agreement entered

into between the Union and Company which Agreement adopts and incorporates Master

Agreements between the Union and various employer associations, and also binds Company to the

Laborers' Funds respective Agreements and Declarations of Trust is attached hereto as Exhibit A.)

       7.      The Funds have been duly authorized by the Construction and General Laborers’

District Council of Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest

Construction Industry Advancement Fund (“MCIAF”), the Mid-American Regional Bargaining

Association Industry Advancement Fund (“MARBA”), the Chicagoland Construction Safety

Council (the “Safety Fund”), the Laborers’ Employers’ Cooperation and Education Trust

(“LECET”), the Concrete Contractors Association (“CCA”), the CDCNI/CAWCC Contractors’

Industry Advancement Fund (the “Wall & Ceiling Fund”), the CISCO Uniform Drug/Alcohol

Abuse Program (“CISCO”), the Laborers’ District Council Labor Management Committee

Cooperative (“LDCLMCC”), the Will Grundy Industry Trust Advancement Fund (“WGITA”), the

Illinois Environmental Contractors Association Industry Education Fund (“IECA Fund”), the

Illinois Small Pavers Association Fund (“ISPA”), and the Chicago Area Independent Construction

Association (“CAICA”) to act as an agent in the collection of contributions due to those Funds.

       8.      The Funds’ respective Agreements and Declarations of Trust obligate Company to

make contributions on behalf of its employees covered by the Agreement for pension benefits,

health and welfare benefits, for the training fund and to submit monthly remittance reports in which

Company, inter alia, identifies the employees covered under the Agreement and the amount of

contributions to be remitted to the Funds on behalf of each covered employee. Pursuant to the

terms of the Agreement and the Funds respective Agreements and Declarations of Trust,




                                                 3
      Case: 1:21-cv-03618 Document #: 1 Filed: 07/08/21 Page 4 of 12 PageID #:4




contributions which are not submitted in a timely fashion are assessed liquidated damages and

interest.

        9.     The Pension, Welfare and Retiree Health and Welfare Declaration of Trust

Agreement documents provide Trustees with the powers to formulate, establish and maintain

collection procedures for collection of contributions and those actions, procedures and polices shall

be binding upon all Contributing Employers.

        10.    The Funds’ Amended and Restated Collection Policies and Procedures provides

that in the event the Funds files suit against a Contributing Employer, any liquidated damages

incurred by the Contributing Employer after the lawsuit is filed will be assessed liquidated

damages at twenty percent (20%) of the contributions owed. This Collection Policy was adopted

by the respective Trustees for the Pension, Welfare and Retiree Health and Welfare Funds.

        11.    The CBA provides that in the event the Trustees refer an account to legal counsel

for collection of delinquent fringe benefit contributions the delinquent employer shall be liable for

reasonable attorneys, audit costs, interest and filing costs incurred in the collection process.

        12.    The Funds’ Collection Policy provides any delinquent contributions owed by a

Contributing Employer shall bear interest in the amount of twelve percent (12%) per annum,

compounded from the due date until the obligation is fully satisfied.

        13.    In addition to fringe benefit reports, the CBA obligates the Company to submit

and pay Dues Reports. The Company is required to deduct from the wages of employees

covered by said contract working dues in the amount of three and three-quarter percent (3.75%)

of gross wages and shall remit monthly to the Union office the sums so deducted.


        14.    The CBA also requires the Company to pay contributions to the Industry Funds.

These contributions are paid as part of the Dues Reports. The CBA requires the Company to


                                                  4
      Case: 1:21-cv-03618 Document #: 1 Filed: 07/08/21 Page 5 of 12 PageID #:5




pay eight cents ($.08) for each hour worked by employees covered by the CBA to the Chicago

Area Independent Construction Association (“CAICA”), seven cents ($.07) for each hour to the

Chicago-Area Laborers-Employers Cooperation and Educational Trust (“LECET”) and

seventeen cents ($.17) per hour to the Laborers’ District Council Laborer Management

Cooperation Committee (“LMCC”). The total Industry Fund contribution is thirty-two cents

($.32) per hour.


       15.     Dues Reports and contributions are due by the 10th day following the month in

which the work was performed. Dues Reports and contributions which are not submitted in a

timely fashion are assessed liquidated damages at ten percent (10%) of the union dues report

amount.


       16.     Pursuant to agreement, the Funds have been duly designated to serve as collection

agents for the Union in that the Funds have been given the authority to collect from employers

union dues which should have been or have been deducted from the wages of covered

employees.


                                              COUNT I

               (Failure To Report and Pay Employee Benefit Contributions to Funds)

       17.     The Funds re-allege and incorporate the allegations contained in paragraphs 1-16

of this Complaint.

       18.     Notwithstanding the obligations imposed by the Agreement and the Funds’

respective Agreements and Declarations of Trust, the Company performed covered work during

the months August 2020 to current and:




                                               5
      Case: 1:21-cv-03618 Document #: 1 Filed: 07/08/21 Page 6 of 12 PageID #:6




       (a)     failed to pay contributions to Laborers’ Welfare Fund of the Health and Welfare

Department of the Construction General Laborers’ District Council of Chicago and Vicinity for

the period of August 2020 forward, thereby depriving the Welfare Fund of contributions, income

and information needed to administer the Fund and jeopardizing the pension benefits of the

participants and beneficiaries;

       (b)     failed to pay contributions to the Laborers’ District Council Retiree Health and

Welfare Fund for the period of August 2020 forward, thereby depriving the Retiree Fund of

contributions, income and information needed to administer the Fund and jeopardizing the health

and welfare benefits of the participants and beneficiaries;

       (c)     failed to pay contributions to the Laborers’ District Council Retiree Health and

Welfare Fund of the Construction and General Laborers’ District Council of Chicago and Vicinity

for period of August 2020 forward, thereby depriving the Welfare Fund of contributions, income

and information needed to administer the Fund and jeopardizing the health and welfare benefits of

the participants and beneficiaries;

       (d)     failed to pay contributions to the Laborers’ Training Fund for the period of August

2020 forward, thereby depriving the Laborers’ Training Fund of contributions, income and

information needed to administer the Fund and jeopardizing the training fund benefits of the

participants and beneficiaries;

       (e)     failed to pay contributions owed to one or more the affiliated funds identified above

for the period of August 2020 forward, thereby depriving said fund(s) of contributions, income

and information needed to administer the Fund and jeopardizing the training fund benefits of the

participants and beneficiaries.




                                                 6
      Case: 1:21-cv-03618 Document #: 1 Filed: 07/08/21 Page 7 of 12 PageID #:7




       19.     The Funds’ Collection Policy provides fringe benefit reports shall be received and

paid by the Company on or before the tenth day of the first month following the month in which

covered work was performed and are deemed delinquent on the tenth day of the second month in

which work was performed. This thirty (30) day grace period which to pay monthly fringe

benefit reports is also provided for in the Agreement.


       20.     The Fund Collection Policy provides that in the event no lawsuit is on file at the

time the fringe benefit reports become delinquent, liquidated damages shall be assessed at 10%

of the report amount. However, in the event there is a lawsuit on file against the Contributing

Employer, any fringe benefit reports paid by the Contributing Employer after the thirty (30) day

grace period will be assessed liquidated damages at twenty percent (20%) of the report amount.


       21.     The Company paid its June 2020 through July 2020 beyond the thirty (30) day

grace period and as a result those reports were assessed liquidated damages at 10% totaling

$2,455.88. Additionally, any monthly fringe benefit reports that become delinquent during this

lawsuit shall be assessed liquidated damages at 20% of the report amount. An itemized history

of the liquidated damages assessed and currently due is attached as Exhibit B.


       22.     The Company’s actions in failing to submit timely reports and contributions violate

section 515 of ERISA, 29 U.S.C. §1145, and Section 301 of the LMRA. 29 U.S.C. §185.

       23.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Section 301 of

the LMRA, 29 U.S.C. §185, federal common law, and the terms of the Agreement, the Funds’

respective Trust Agreements and Collection Policy, the Company is liable to the Laborers' Funds

for unpaid contributions, liquidated damages, accumulated liquidated damages on the late paid

reports, interest, reasonable attorneys’ fees and costs.


                                                  7
      Case: 1:21-cv-03618 Document #: 1 Filed: 07/08/21 Page 8 of 12 PageID #:8




       WHEREFORE, Plaintiffs Laborers’ Funds respectfully request that this Court:

       a.      Order Defendant AG Construction Services, Inc. to submit its fringe benefit reports

       for the months August 2020 to current;

       b.      entering judgment against Defendant AG Construction Services, Inc. the amount

       revealed as due by the August 2020 forward reports, plus liquidated damages, statutory

       interest, attorneys’ fees and costs;

       c.      entering judgment against Defendant AG Construction Services, Inc. the amount of

       $2,455.88 for accumulative liquidated damages on the late paid June 2020 through July

       2020 fringe benefit reports;

       d.      awarding Plaintiff Laborer’s Funds any further legal and equitable relief as the

       Court deems appropriate.

                                                COUNT II

                      (Failure To Timely Pay Union Dues to Laborers’ Funds)

       24.     The Funds re-allege and incorporate the allegations contained in paragraphs 1-23

of this Complaint.

       25.     Notwithstanding the obligations imposed by the Agreement, the Company failed to

submit and pay its monthly union dues contributions for August 2020 to current.

       26.     The Company also paid the following union dues reports beyond the time

proscribed by the Agreement resulting in liquidated damages totaling $344.42: March 2020, April

2020, May 2020, June 2020 and July 2020. An itemization of the liquidated damages currently

due is attached as Exhibit C.

       27.     Pursuant to the Agreement, the Company is liable to the Laborers’ Funds for the

unpaid union dues, as well as liquidated damages, accumulative liquidated damages, reasonable



                                                 8
      Case: 1:21-cv-03618 Document #: 1 Filed: 07/08/21 Page 9 of 12 PageID #:9




attorneys’ fees and costs as the Union’s collection agent, and such other legal and equitable relief

as the Court seems appropriate.

       WHEREFORE, Plaintiffs Laborers’ Funds respectfully request that this Court:

       a.              order Defendant AG Construction Services, Inc., to submit union dues

                       contribution reports and/or contributions to Laborers’ Funds for the period

                       of August 2020 forward;

       b.              enter judgment in sum certain in favor of the Plaintiff Laborers’ Funds

                       against Defendant AG Construction Services, Inc., in the amount of dues

                       contributions shown to be due on the August 2020 forward reports plus 10%

                       liquidated damages, interest. attorneys’ fees and costs;

       c.              enter judgment against Defendant AG Construction Services, Inc., in the

                       amount of $344.42 for the liquidated damages assessed            against the

                       February 2020, April 2020, May 2020, June 2020 and July 2020 late paid

                       union dues reports; and

       d.              awarding Plaintiffs Funds any further legal and equitable relief as the Court

                       deems appropriate.


July 8, 2021
                                                     Respectfully submitted,

                                                     By: /s/ G. Ryan Liska


G. Ryan Liska
Laborers’ Pension and Welfare Funds
Office of Fund Counsel
111 W. Jackson Blvd., Suite 1415
Chicago, IL 60604
(312) 692-1540



                                                 9
Case: 1:21-cv-03618 Document #: 1 Filed: 07/08/21 Page 10 of 12 PageID #:10
Case: 1:21-cv-03618 Document #: 1 Filed: 07/08/21 Page 11 of 12 PageID #:11
Case: 1:21-cv-03618 Document #: 1 Filed: 07/08/21 Page 12 of 12 PageID #:12
